ORDER
Dean Martin’s petition for rehearing en banc is construed as a petition for rehearing by the panel and is GRANTED.
Under binding precedent, his case is not moot. Caruso v. Yamhill County, 422 F.3d 848, 853-854 (9th Cir.2005). We have jurisdiction. The judgment of the district court dismissing his case for money damages brought against officers of the State of Arizona acting in their official capacities is affirmed. The suit is barred by the Eleventh Amendment. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71, 109 S.Ct. 2304, 105 L.Ed.2d 45 (1989).
The remainder of his complaint, seeking an injunction against enforcement of A.R.S. § 16-9121(A) states a cause of action. We remand this portion of the case to the district court with instructions to permit further development.
AFFIRMED in part. REVERSED in part. REMANDED.